Citation Nr: 0701920	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from April 1969 
to November 1970, to include active duty in Vietnam.  A 
certificate of death of record shows that he died in August 
1998.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

This case has been before the Board previously, and was 
remanded in July 2004 for further evidentiary development.  
All required actions have been taken.

The appellant appeared at a Central Office Hearing before the 
undersigned Veterans Law Judge in February 2004.  A 
transcript is associated with the claims folder.    


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
August 1998 at the age of 49; the immediate cause of death 
was reported as hypercalcemia due to metastatic esophageal 
cancer.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran had active duty in the Republic of Vietnam; 
thus, he is presumed to have been exposed to herbicides.

4.  Carcinoma of the esophageal is not one of diseases linked 
by VA regulation to herbicide exposure; however, the 
competent medical evidence of record is in relative equipoise 
as to whether the veteran's fatal metastatic esophageal 
cancer was causally linked to his in-service exposure to 
herbicides. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
malignant tumors, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection also may be granted with evidence that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.  As to the principal cause of death, the 
regulations provide that a "service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).

Analysis

The veteran was diagnosed in February 1998 with cancer of the 
esophagus, with metastasis to the liver, and a resulting 
condition of hypercalcemia.  This disease was exceptionally 
fast-acting, and tragically, the veteran died several months 
after diagnosis in August 1998 at the age of 49.  The 
appellant, the veteran's widow, contends that as her husband 
had no history of tobacco or alcohol consumption, the only 
explanation for the onset of his cancer is his exposure to 
herbicide agents in Vietnam.  The Board will address the 
possibility of service connection for the cause of the 
veteran's death on both presumptive and direct incurrence 
bases.  

The veteran's fatal metastatic esophageal cancer was first 
shown many years post-service.  He did serve in the U.S. Army 
as an aviation mechanic within the territorial borders of the 
Republic of Vietnam during the Vietnam War.  Accordingly, it 
is presumed that he was exposed to toxic herbicide agents 
during that time.  See 38 C.F.R. § 3.307.  However, 
esophageal cancer is not among those diseases entitled to a 
presumption of onset because of herbicide exposure in 
Vietnam.  See 38 C.F.R. § 3.309(e).  As a result, presumptive 
service connection for the cause of the veteran's death is 
not warranted.  

Despite the lack of availability of presumptive service 
connection under the regulatory guidelines, service 
connection may still be awarded if it can be shown by 
competent evidence that exposure to herbicides in Vietnam, an 
exposure which in this case is presumed by regulation, was 
indeed the cause of the veteran's terminal conditions.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation).  

The appellant has submitted several reports from medical 
professionals which address the possibility of a causal link 
between the veteran's exposure to herbicides in Vietnam and 
his terminal esophageal cancer.  In a February 2000 letter, 
the veteran's private oncologist reported that he found it 
unusual for the veteran to have developed esophageal cancer, 
as he did not have any habits of "self-abuse" such as 
smoking tobacco or drinking alcohol.  While the physician 
stated that it was not a question "that we can answer," he 
felt the possible relationship between herbicide exposure in 
Vietnam and the terminal cancer "need[ed] to be addressed."  
An additional letter from another private physician, also 
dated in February 2000, felt that the lack of smoking and 
drinking made the etiology of the veteran's terminal cancer 
uncertain, and that herbicide exposure "should be 
considered" in reviewing the appellant's claim.  This 
physician also posited a second opinion, dated in May 2001, 
where it was felt that the veteran's herbicide exposure 
"could [have been] a factor to his early cancer."  

The first three opinions (two from the same physician) 
regarding the contended causal relationship are somewhat 
speculative in nature.  38 C.F.R. § 3.102 (2006) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and a number of Court 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  It is 
pertinent to note, however that both physicians indicated 
that the veteran's negative history for tobacco and alcohol 
was of some significance.  

In addition to the private medical letters which posit only 
the possibility of a causal relationship between the 
veteran's fatal esophageal cancer and herbicide exposure, the 
appellant submitted a letter which does definitively link the 
veteran's carcinoma of the esophagus to his presumed exposure 
to herbicides while in Vietnam.  The letter is from Dr. P., 
an oncologist who treated the veteran throughout the course 
of his terminal cancer.  As did the first two physicians 
noted above, the oncologist points out that the development 
of esophageal cancer is a "bit unusual in a man of [the 
veteran's] age who did not drink or smoke."  More 
importantly, the physician concluded that as the veteran had 
significant exposure to herbicides during his period of 
military service and that "it is possible and indeed likely 
that this exposure contributed to the development of his 
esophageal cancer and ultimately his untimely death" 
(emphasis added).  Other than an absence of certain risk 
factors, the oncologist did not provide a rationale for the 
opinion.  For example, there was no citation to the medical 
literature in support of the contended causal link.

The Board remanded this claim in July 2004 in order to obtain 
copies of additional treatment records and for an opinion on 
the likelihood of a causal link between herbicide exposure 
and the veteran's terminal conditions.  In February 2005, a 
very cursory medical opinion was returned which stated that 
there was no relationship between the veteran's death and 
herbicide exposure.  While this opinion showed a review of 
the claims file, the Appeals Management Center (AMC) 
correctly requested another medical opinion.  This was 
necessary, as the February 2005 report failed to detail any 
rationale on how the examiner came to his conclusion.  

Subsequently, a comprehensive VA medical review of the 
veteran's claims file took place in May 2005, with an 
associated opinion stating that there was no relationship 
between herbicide exposure and the veteran's fatal 
conditions.  The reviewing oncologist stated that the 
veteran's lack of smoking and drinking would prove unusual 
only if the cancer developed outside of the distal esophagus.  
As the veteran's cancer was in the distal esophagus, the lack 
of smoking and drinking was found to be less relevant.  The 
reviewer further went on to state that upon reviewing the 
medical literature, he could find no basis for a link between 
herbicide exposure and esophageal cancer.  The conclusion was 
that it was less than likely that the veteran's terminal 
cancer was caused by his in-service exposure to herbicides.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In light of the above, the Board must carefully weigh the 
competent medical evidence before coming to its conclusion.  
In so doing, the Board notes that the May 2005 VA 
oncologist's review indicates gastroesophageal reflux, hiatal 
hernia, and Barrett's esophagus as the most frequent risk 
factors for cancer of the distal esophagus versus tobacco or 
alcohol.  According to evidence of record, the veteran did 
not experience these conditions during his lifetime, which 
weakens the probative value of the negative opinion to some 
extent.  Furthermore, as noted above, contrary to the May 
2005 opinion, the veteran's oncologist (Dr. P.) definitively 
believes that the lack of smoking and drinking is 
significant, as did two other doctors, and that toxic 
exposure to herbicides in service did cause the onset of 
terminal cancer.  This opinion is from a medical professional 
of equal qualification as the May 2005 reviewer, and includes 
a rationale.  The Board is cognizant of the fact that the 
most recent negative opinion was apparently based upon a 
review of the medical literature.  However, when weighing all 
of the opinions and rationales, the Board finds that the 
competent evidence is in relative equipoise as to whether 
there is a nexus between the veteran's in-service exposure to 
herbicides and his fatal esophageal cancer.  

In view of the foregoing and with application of the benefit 
of the doubt rule, the Board finds that service connection 
for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.312.
   

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


